DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/10/2020. Claims 1, 4, 6, 8, 10, 13, 15, 17, 20, 22, 25-26, 28-29, 31-32, and 34-37 are pending in the case. Claims 1, 10 and 17 are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention do not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer et al. (US Pub. No. 2010/0023894 A1, hereinafter Le Mer) in view of Bachman et al. (US 9176962 B2, hereinafter Bachman). 
Regarding claim 1, Le Mer teaches a method of enabling content selection, the method comprising: presenting a graphical interface in a three-dimensional space, the graphical interface including a plurality of items of media content (Le Mer, Fig. 1, paragraph [0034-0035], list of objects such as menu items/images can be presented in a 3D GUI), wherein the plurality of items of media content are arranged in a first dimension, a second dimension, and a third dimension of the three-dimensional space, the third dimension having a depth relative to the first dimension and the second dimension (Le Mer, Fig. 1, paragraph [0034-0035], the objects are arranged X, Y and Z dimension);
Le Mer does not appear to expressly teach determining that a first input corresponds to selection of a first item of media content from the graphical interface, the first item of media content being associated with multiple types of selection;
determining, based on the first input, a first type of selection for the first item of media content from the multiple types of selection, the first type of selection corresponding to a first level of content for the first item of media content;
determining, based on the determined first type of selection, the first level of content to display in association with the first item of media content; 
displaying the first level of content in association with the selected first item of media content; 
determining that a second input corresponds to selection of the first item of media content from the graphical interface;
determining, based on the second input a second type of selection for the first item of media content from the multiple types of selection, the second type of selection corresponding to a second level of content for the first item of content;

displaying the second level of content in association with the first item of media content.
Bachman teaches determining that a first input corresponds to selection of a first item of media content from the graphical interface, the first item of media content being associated with multiple types of selection (“FIG. 7A illustrates an exemplary visual representation 700 according to one embodiment.  The visual representation 700 is depicted in a conceptual manner and typically would include text and/or graphics. The visual representation 700 is associated with one or more digital media assets… In FIG. 7B, the user causes the pointer indication 702 to translate 704 from the first position (1) to a second position (2).  At the second position (2), the pointer indication 702 is over the area of the visual representation 700” Col. 8 lines 22-39; “In FIG. 7C, the user causes the pointer indication 702 to hover 706 at the second position (2)” Col. 8 lines 40-43);
determining, based on the first input, a first type of selection for the first item of media content from the multiple types of selection, the first type of selection corresponding to a first level of content for the first item of media content (Fig. 2 when the decision 202 determines that a user input with respect to an active region as being received, one or more media items associated with the active region can be identified 204);
determining, based on the determined first type of selection, the first level of content to display in association with the first item of media content (Fig. 2 at step 206 
displaying the first level of content in association with the selected first item of media content (Fig. 2 at step 206 playback of a snippet (i.e., short segment) of the one or more media items can be initiated 206, Fig. 7B playback of a snippet of one of the one or more digital media assets associated with the visual representation 700 can be initiated” Col. 8 lines 36-39);
determining that a second input corresponds to selection of the first item of media content from the graphical interface (In Fig. 7C, the pointer to hover 706 at the position (2), Col. 8 lines 40-43);
determining, based on the second input a second type of selection for the first item of media content from the multiple types of selection, the second type of selection corresponding to a second level of content for the first item of content (Fig. 2 decision 208 can then determine whether media playback of the one or more media items that have been initiated 206 should continue, Col. 5 lines 14-16);
determining, based on the determined second type of selection, the second level of content to display in association with the first item of media content (“when the decision 208 determines that the media playback of the one or more media items is to be continued, the media items for which the snippet is being played can be identified 210” Col. 5 lines 22-25), and
displaying the second level of content in association with the first item of media content (“Extended playback of the identified media items can then be initiated 212” Col. 5 lines 25-26; “The extended playback of the media item can be implemented by 

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer to add the known technique of the input type of selection for the item of media content from the multiple types of selection as taught by Bachman to improve the method of Le Mer. A person of ordinary skill would have been motivated to do so because it would be desirable to provide interface which supply an easy and improved technique for browsing digital media item.

Regarding claim 6, Le Mer and Hunleth teach the method of claim 1 above. Le Mer further teaches further comprising:  determining that additional input corresponds to a spin command; and rotating the graphical interface based on the additional input (Le Mer, Fig. 2, paragraph [0040], [0041], additional input can be used to rotate the GUI objects (pivot the helix H about its axis X)).

Claims 10, 13 are device claims similar in scope to the method claim 1 and 6 respectively. Therefore, claims 10 and 13 are rejected for the same reason as method claims 1 and 6.

Claims 17, 20 are medium claims similar in scope to the device claims 10 and 13, respectively. Therefore, claims 17 and 20 are rejected for the same reason as device claims 10 and 13.

Claims 31-32, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer et al. in view of Bachman et al., and  Hunleth et al. (US 2004/0268393 A1, hereinafter Hunleth).  

As to dependent claim 31,    Le Mer teaches the method of claim 1, Le Mer does not appear to expressly teach wherein the first type of input includes a cursor associated with the first input being hovered over the first item of media content for a predetermined amount of time, and wherein the second type of input includes activation of a control function of an input device.
Hunleth teaches wherein the first type of input includes a cursor associated with the input being hovered over the first item of media content for a predetermined amount of time (“the system controller alters a display of the media content displayed on the display screen of the television when the cursor hovers over a portion of the display screen for a predetermined period of time.” Paragraph 0012), and wherein the second type of input includes activation of a control function of an input device (“wherein a first one of the primitives is a scroll primitive, such that the system controller scrolls media content displayed on the display screen of the television responsive to a first input from the pointing device.” Paragraph 0012).


As to dependent claim 32, Le Mer teaches the method of claim 1. Le Mer does not appear to expressly teach wherein the first type of input includes activation of a control function of an input device, and wherein the second type of input includes a cursor associated with the input being hovered over the first item of media content for a predetermined amount of time.
Hunleth teaches wherein the first type of input includes activation of a control function of an input device(“wherein a first one of the primitives is a scroll primitive, such that the system controller scrolls media content displayed on the display screen of the television responsive to a first input from the pointing device.” Paragraph 0012), and wherein the second type of input includes a cursor associated with the input being hovered over the first item of media content for a predetermined amount of time (“the system controller alters a display of the media content displayed on the display screen of the television when the cursor hovers over a portion of the display screen for a predetermined period of time.” Paragraph 0012).


Claims 34-35 are device claims similar in scope to the method claims 31-32 respectively. Therefore, claims 34-35 are rejected for the same reason as method claims 31-32.

Claims 36-37 are medium claims similar in scope to the device claims 31-32, respectively. Therefore, claims 36-37 are rejected for the same reason as device claims 31-32.



Claims 4 and 22, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Bachman et al., and in further view of Miyazaki et al. (US Pub. No. 2010/0005418 A1, hereinafter Miyazaki).

Regarding claim 4, Le Mer and Bachman teach the method of claim 1 above. Le Mer and Bachman do not explicitly teach every aspect of wherein one or more additional items of media content are presented in the third dimension of the three-dimensional space in response to selection of at least one item of media content in the first dimension and the second dimension of the three-dimensional space
However, Miyazaki teaches wherein one or more additional options are presented in the third dimension of the three-dimensional space in response to selection of at least one option in the first dimension and the second dimension of the three-dimensional space (Miyazaki, Fig. 4A, 4B, paragraph [0004], [0054], additional items (18, 19) are presented in the background when a foreground item (2) is selected and moved). 
Le Mer and Bachman teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Bachman and to add the known technique of presenting additional items in the background when a foreground item is selected as taught by Miyazaki to improve the method of Le Mer and Bachman. Miyazaki, Le Mer and Bachman are related to manipulating GUI items on display. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the combination would provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 22, Le Mer and Bachman teach the method of claim 1 above. Le Mer further teaches wherein at least one of the first input and the second input is obtained in response to a swiping gesture made on a touch pad or a touch-sensitive screen (Le Mer, paragraph [0057], user input can be made on a touch screen).
Le Mer and Bachman do not explicitly teach every aspect of a swiping gesture made on a touch pad or a touch-sensitive screen. 
However, Miyazaki teaches a swiping gesture made on a touch pad or a touch-sensitive screen (Miyazaki, Fig. 4A, 4B, paragraph [0038], [0054], a swiping gesture input can be received on a touch screen to manipulate GUI objects).
Le Mer and Bachman teach a method to navigate a user interface. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Bachman to add the known technique of using a swiping gesture as an input on a touch screen as taught by Miyazaki to improve the method of Le Mer and Bachman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the combination would provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 25, Le Mer and Bachman teach the method of claim 6 above. Le Mer and Bachman do not explicitly teach every aspect of wherein rotating the graphical interface comprises rotating the graphical interface based on at least one of a speed and a length of the additional input.

Le Mer and Bachman teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Bachman, and to add the known technique to rotate a structure based on gesture speed and length as taught by Miyazaki to improve the method of Le Mer and Bachman. Miyazaki, Le Mer and Bachman are related to manipulating GUI items on display. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the combination would provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 26, Le Mer and Bachman teach the method of claim 6 above. Le Mer and Bachman do not explicitly teach every aspect of wherein rotating the graphical interface comprises rotating the graphical interface by a predetermined number of icons based on the additional input.
However, Miyazaki teaches wherein rotating the graphical interface comprises rotating the graphical interface by a predetermined number of icons based on the additional input (Miyazaki, Figs. 4A-4B, paragraph [0055], the number of items rotated can be predetermined by the gesture input).


Claim 28 is a device claims similar in scope to the method claims 22. Therefore, claim 28 is rejected for the same reason as method claim 22.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Bachman et al., and Beaumier et al. (US Pub. No. 2011/0283236 A1, hereinafter Beaumier).

Regarding claim 8, Le Mer and Bachman teach the method of claim 1 above, Le Mer and Bachman do not teach wherein the plurality of items of media content of the graphical interface are ordered based on one or more content recommendations.
However, Beaumier teaches wherein the plurality of items of media content of the graphical interface are ordered based on one or more content recommendations 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Bachman and to use the known technique of ordering a list based on recommendations as taught by Beaumier to improve the method of Le Mer and Bachman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the combination would provide favorable contents to recognized users efficiently (Beaumier, paragraph [0014]).

Claim 15 is a device claims similar in scope to the method claims 8. Therefore, claim 15 is rejected for the same reason as method claim 8.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Bachman et al., and in further view of Pauli (US Pub. No. 2015/0106851 A1).

Regarding claim 29 Le Mer and Bachman teach the device of claim 10 above. Le Mer and Bachman do not explicitly teach every aspect of wherein the at least one of the first input and the second input is obtained in response to motion detected by a motion controller.
However, Pauli teaches wherein the input is obtained in response to motion detected by a motion controller (Pauli, paragraphs [0014-0016], navigation command can be received from a motion controller). 
.


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171